Citation Nr: 0638829	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  97-13 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, characterized as schizophrenia.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's 
application, in which he sought to reopen a service 
connection claim for a psychiatric disability.  The case was 
subsequently transferred to the RO in San Juan.

In November 2004, the Board reopened the veteran's service 
connection claim for a psychiatric disability and then 
remanded the issue for further development.  The case is now 
before the Board for appellate review.  


FINDING OF FACT

There is no evidence of an acquired psychiatric disability, 
to include schizophrenia, during the veteran's active 
military service, or within one year following service, and 
the preponderance of the evidence is against a finding that 
the veteran's current schizophrenia is related to his 
military service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include schizophrenia, 
was not incurred or aggravated in active service, nor may a 
psychosis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in January 2002 and January 2005 
letters.  Collectively, these letters informed the veteran to 
send any pertinent evidence in his possession to VA, informed 
him of the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, medical treatise information, and records from the 
VA Medical Center in San Juan, N.S. De Los Angeles, and the 
Social Security Administration (SSA).  The claims folder also 
contains private medical evidence from Drs. Antelo, Campos, 
Cubano, Hernandez, Otero, and Uribe.  

Pursuant to the Board's November 2004 remand, the RO 
attempted to secure additional records from Drs. Campos and 
Hernandez, as identified by the veteran.  In response, in 
January 2005, the veteran indicated that he had not received 
treatment from such physicians in a long time and noted that 
all medical evidence was already in the claims folder.  In 
March 2005, the veteran asked that VA not request any 
additional medical evidence and proceed with his appeal.  

All obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a May 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Legal Criteria

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, service medical records, VA medical evidence, 
medical treatise information, SSA records, and private 
medical evidence.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show.
For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 3.303 
(2006).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more.  38 U.S.C.A. §§ 1101, 1112 (West Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

Analysis

The veteran contends that he is entitled to service 
connection for a psychiatric disability.  VA medical evidence 
confirms a current diagnosis of chronic schizophrenia, 
residual type, thereby satisfying the first element of the 
veteran's service connection claim.  However, service medical 
records are negative for psychiatric complaints, treatment, 
or diagnoses, and there is no objective evidence of a 
psychosis within one year post-service.  The first objective 
evidence showing a diagnosis of schizophrenia includes July 
1977 VA clinical records and a VA hospital discharge summary 
report, which are dated approximately 4 years post-service.  

The Board acknowledges a March 1979 private statement by Dr. 
Hernandez, in which he indicated that the veteran had been 
his patient since 1974.  Dr. Hernandez also diagnosed the 
veteran with anxiety-depression.  To the extent that Dr. 
Hernandez first diagnosed the veteran with anxiety-depression 
in 1974, this was after his service discharge and does not 
reflect a diagnosis of a psychosis.

Dr. Llona, in an April 1979 report, stated that the veteran 
had "apparently been psychotic for something like 5 years."  
There is no rationale given for this conclusion and, as will 
be discussed in further detail below, it appears that Dr. 
Llona's statements in his April 1979 report were primarily 
based on unsubstantiated medical history provided by the 
veteran's wife.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's current schizophrenia is 
related to service.  The record contains favorable private 
opinions by Dr. Cubano, Dr. Llona, and Dr. Otero.  Dr. 
Cubano's statements dated in April 1987, September 1991, and 
November 1995 suggest a nexus between the veteran's current 
psychiatric disability and his period of service.  
Specifically, Dr. Cubano indicated that after the veteran's 
entrance into the military, he apparently could not cope with 
the continuous stress and finally became psychotic.  Dr. 
Llona examined the veteran for SSA purposes in April 1979.  
According to his report, the "claimant appears psychotic, 
and apparently has been psychotic for something like 5 
years."  Dr. Llona further stated that the veteran "appears 
to have had a very weak premorbid ego, as he had a breakdown 
in only three months of Army training..."  Dr. Otero, in an 
August 1997 record, assessed the veteran with "possible 
depression due to army-related problems."  

The record also contains an unfavorable opinion by a 
September 2005 VA examiner, who stated that there is no 
evidence in the claims folder or in the medical records 
demonstrating that the veteran developed schizophrenia while 
on active duty.  The VA examiner concluded that the veteran's 
residual schizophrenia is not related to his period of 
service.  

On review, the Board is inclined to give greater weight to 
the opinion of the September 2005 examiner than to the 
private opinions proffered by Drs. Cubano Llona, and Otero.  
First, the September 2005 VA examiner had the opportunity to 
review the entire claims folder, to include the statements by 
Drs. Cubano, Llona, and Otero.  On the contrary, it is not 
clear what information the private physicians considered and 
there is no indication that they reviewed the veteran's 
entire claims folder, therefore their opinions are considered 
less-informed.  

In this regard, the Board observes that the above-noted 
private opinions were primarily based on unsubstantiated 
history provided by either the veteran or his wife.  For 
example, according to Dr. Llona's April 1979 report, the 
veteran's wife indicated that the veteran was discharged 
after 6 months of service due to a mental disability incurred 
during basic training.  However, as discussed above, service 
medical records fail to show in-service psychiatric 
complaints, treatment, or diagnoses.  Likewise, Dr. Llona's 
suggestion that the veteran may have developed schizophrenia 
within the first post service year is based on the 
unsubstantiated statements by the veteran's wife, as a 
diagnosis of schizophrenia was not rendered until 1977.  With 
regard to the statements provided by Drs. Cubano and Otero, 
the Board notes that these physicians did not cite to 
particular objective evidence.  It appears that the private 
physicians primarily relied on unsubstantiated medical 
history.   

Accordingly, the Board finds that the probative value of the 
statements provided by Drs. Cubano, Llona, and Otero are 
significantly lessened as it appears that they were based on 
an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  A bare conclusion, even one reached by 
a medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 
348 (1998).  While the Board may not ignore a medical 
opinion, it is certainly free to discount the relevance of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).

Finally, the Board notes that the veteran's SSA determination 
that the veteran became disabled due to schizophrenia 
beginning in March 1977 does not help the veteran's service 
connection claim, as it is based on different standards and 
does not find that the veteran's psychiatric disability is 
related to service.

Although the veteran and his wife believe that the veteran's 
current psychiatric disability is related to his period of 
military service, their opinions as to medical matters are 
without probative value because they, as laypersons, are not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the preponderance of the evidence is against the 
veteran's service connection claim for a psychiatric 
disability, to include schizophrenia.  As such, there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran; the 
benefit-of-the- doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 


ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


